Allowance
	Claims 17-24, 26-33 are hereby by deemed patentable. 
The specific limitations of “wherein the first bonding member has a first bonding force, wherein the second bonding member has a second bonding force, and wherein the first bonding force is different from the second bonding force” in Claim 17 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  The specific limitations of “the first bonding member comprises an adhesive having an elongation characteristic, and the first bonding member is pulled with respect to the first support along a plane direction of the flexible display panel when the flexible display panel is folded” in Claim 22 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  The specific limitations of “wherein the first bonding member has a first material, wherein the second bonding member has a second material, and wherein the first material is different from the second material” in Claim 29 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Huang (US Publication 2012/0033354) discloses a foldable display device comprising: a hinge portion 113; a first support 112 and a second support 114 respectively coupled to the hinge portion disposed between the first support and the second support; a rotation shaft 113 respectively provided at opposing sides of the hinge portion; a flexible display panel 120 comprising: a bendable area corresponding to the hinge portion, and a first planar area (e.g. an area over the first support) and a second planar area (e.g. an area over the second support) respectively at opposing sides of the bendable area and respectively corresponding to the first support and the second support; a first bonding member 130 
However, Huang does not disclose the specific limitations of Claims 17, 22 and/or 29 as noted above. 
Furthermore, the examiner has performed the assignee and inventor name searches in order to identify documents with possible double patenting issues.  Applicant has overcome the prior obvious type double patenting rejections by filing a terminal disclaimer on 01/22/2021 (approved the same day).  No other documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADRIAN S WILSON/Primary Examiner, Art Unit 2841